Exhibit 10.18
 
EXHIBIT B
 
FORM OF GUARANTEE
 
 December ___, 2009
 
FOR VALUE RECEIVED, and in consideration of loans made or to be made or credit
otherwise extended or to be extended by MGM FUNDING, LLC (the "Lender")to or for
the account of BROOKRIDGE FUNDING SERVICES, LLC, a North Carolina limited
liability company (the "Borrower") located at 10801 Johnston Road, Suite 210,
Charlotte, NC 28226, from time to time and at any time and for other good and
valuable consideration and to induce the Lender, in its discretion, to make or
commit to make such loans or extensions of credit and to make or grant such
renewals, extensions, releases of collateral or relinquishments of legal rights
as the Lender may deem advisable, the undersigned (jointly and severally, if
more than one guarantor, whether executing the same instrument or separate
instruments) absolutely and unconditionally guarantees to the Lender the prompt
payment when due, whether by acceleration or otherwise, of all present or future
obligations and liabilities of any and all kinds of the Borrower to the Lender
and of all instruments of any nature evidencing or relating to any such
obligations and liabilities upon which the Borrower or one or more parties and
the Borrower is or may become liable to the Lender, whether incurred by the
Borrower as maker, indorser, drawer, acceptor, guarantor, accommodation party,
counterparty, purchaser, seller or otherwise, and whether due or to become due,
secured or unsecured, absolute or contingent, joint and/or several, and
howsoever or whensoever acquired by the Lender (all of which are referred to as
the "Obligations"), and irrespective of the genuineness, validity, regularity,
discharge, release or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral or of the obligations of the undersigned
under this guarantee. The Obligations shall include interest accruing thereon
before or after the commencement of any insolvency, bankruptcy or reorganization
proceeding in respect of the Borrower or any other guarantor of the Obligations
whether or not such interest is an allowable claim in any such proceeding and
irrespective of the discharge or release of the Borrower or any other guarantor
in such proceeding.
 
The undersigned assents that the Lender may at any time and from time to time,
either before or after the maturity thereof, without notice to or further
consent of the undersigned, extend the time of payment of, exchange, release,
substitute or surrender any collateral for, renew or extend any of, or
change the amount of, the Obligations or increase the interest rate thereon, and
may also make any agreement with the Borrower or with any other party to or
person liable on any of the Obligations or any guarantor of or hypothecator of
collateral or other surety for such Obligations or interested therein, for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between the Lender and the Borrower or any such other party or person, without
in any way impairing or affecting this guarantee.
 
The undersigned agrees that this guarantee shall not be impaired or otherwise
affected by any failure to call for, take, hold, protect or perfect, continue
the perfection of or enforce any security interest in or other lien upon, any
collateral for the Obligations, or by any failure to exercise, delay in the
exercising or waiver of, or forbearance with respect to, any right or remedy
available to the Lender with respect to the Obligations.
 
The undersigned acknowledges that it has derived or expects to derive a
financial or other benefit from each and every Obligation incurred by the
Borrower to the Lender.
 
The undersigned waives notice of the acceptance of this guarantee and of the
making of any such loans or extensions of credit or the incurrence of any
Obligation, presentment to or demand of payment from anyone whomsoever liable
upon any of the Obligations, protest, notice of presentment, non-payment or
protest and notice of any sale or other disposition of collateral security or
any default of any sort.
 
All liabilities of the undersigned to the Lender under this guarantee are
secured pursuant to the terms any security agreement that the undersigned shall
have executed or shall at any time execute in favor of the Lender, and the
Lender is entitled to all of the benefits thereof.
 
The undersigned agrees to pay all costs and expenses incurred by the Lender
incidental to or in any way relating to the enforcement or protection of the
rights of the Lender hereunder or with respect to any of the Obligations,
including, but not limited to, reasonable attorneys' fees and expenses, whether
or not litigation is commenced.
 
 
1

--------------------------------------------------------------------------------

 
 
 
This is a continuing guarantee and shall apply to all Obligations
notwithstanding that at any particular time any or all of the Obligations shall
have been paid in full. This guarantee shall remain in full force and effect and
be binding upon the undersigned, and the undersigned's successors and assigns,
until written notice of its revocation shall actually be received by the Lender.
No such revocation shall release the undersigned or affect in any manner the
rights, remedies, powers, security interests and liens of the Lender under this
guarantee with respect to any of the Obligations which shall have been created,
contracted, assumed or incurred prior to actual receipt by the Lender of such
written notice of revocation and any renewals or extensions thereof or any
Obligations which shall have been created, contracted, assumed or incurred after
actual receipt of such written notice pursuant to any agreement entered into by
the Lender prior to actual receipt of such written notice and any renewals or
extensions thereof. Any such revocation by one of the undersigned shall not
affect the continuing liabilities hereunder of such of the undersigned as do not
give notice of revocation. If any of the present or future Obligations are
guaranteed by persons, partnerships, limited liability companies or corporations
in addition to the undersigned, the death, release or discharge in whole or in
part, or the bankruptcy, liquidation or dissolution of one or more of them,
shall not discharge or affect the liabilities of the undersigned under this
guarantee.
 
This guarantee shall continue to be effective, or shall be reinstated, as the
case may be, if at any time payment of all or any part of any payment of any of
the Obligations is rescinded or must be restored or returned by the Lender
whether under any insolvency, bankruptcy, receivership or reorganization
proceeding or otherwise.
 
This guarantee may be assigned by the Lender and its benefits shall inure to the
successors, indorsees and assigns of the Lender.
 
This guarantee is a guarantee of payment and not of collection, and the Lender
shall be under no obligation to take any action against the Borrower or any
other person liable with respect to any of the Obligations or resort to any
collateral security securing any of the Obligations or this guarantee as a
condition precedent to the undersigned being obligated to make payment and to
perform as agreed herein. The undersigned hereby waives any right to claim or
interpose any defense, counterclaim or offset of any nature and description
which it may have or which may exist between and among the Lender, the Borrower
and/or the undersigned or to seek injunctive relief.
 
Promptly upon the Lender's request, the undersigned agrees to furnish such
information (including financial statements and tax returns of the undersigned)
to the Lender and to permit the Lender to inspect and make copies of its books
and records, as the Lender shall reasonably request from time to time.
 
The undersigned authorizes the Lender to date this guarantee and to complete any
blank space herein according to the terms upon which this guarantee was given.
 
Any notice to the Lender shall be effective only upon receipt by the Lender and
if directed to MGM Funding, LLC, 2799 NW 2nd Avenue, Suite 218, Boca Raton, FL
33431, Attention: Morry Rubin, or any other address hereafter specified by
written notice from the Lender to the undersigned.
 
Until such time as the Lender shall have received payment in full in cash in
satisfaction of all of the Obligations, the undersigned waives any right to be
subrogated to the rights of the Lender with respect to the Obligations, and the
undersigned waives any right to and agrees that it will not institute or take
any action against the Borrower seeking contribution, reimbursement or
indemnification by the Borrower with respect to any payments made by the
undersigned to the Lender hereunder.
 
Every provision of this guarantee is intended to be severable; if any term or
provision of this guarantee shall be invalid, illegal or unenforceable for any
reason whatsoever, the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby.
 
No failure on the part of the Lender to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Lender of any right, remedy or power
hereunder preclude any other or future exercise thereof or the exercise of any
other right, remedy or power.
 
Each and every right, remedy and power hereby granted to the Lender or allowed
it by law or other agreement shall be cumulative and not exclusive of any other
right, remedy or power, and may be exercised by the Lender at any time and from
time to time.
 
This guarantee contains the entire agreement and understanding between the
Lender and the undersigned with respect to the subject matter hereof and
supersedes all prior agreements and understandings relating to the subject
matter hereof. This guarantee may not be amended, and compliance with its terms
may not be waived, orally or by course of dealing, but only by a writing signed
by an authorized officer of the Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
 
Until cash payment in full of the Obligations, the liability of the undersigned
under this guarantee shall not be released.
 
Notwithstanding the aggregate amount of the Obligations which may become due to
the Lender from the Borrower at any time and from time to time, the liability of
each guarantor under this guarantee shall be limited $300,000 (hereinafter
referred to as the "Maximum Amount. It is understood, however, that the
Obligations of the Borrower to the Lender may at any time exceed the Maximum
Amount without affecting the liabilities of either guarantor under this
guarantee.  Each guarantor agrees that the limitation of liability to the
Maximum Amount shall not apply to any loss, liability, expense or damage
incurred by the Lender arising or resulting from the commission of fraud or the
making of a material misrepresentation by such guarantor (the "Exclusion") or
any of his agents in connection with this guarantee and such guarantor shall
have personal liability with respect to same.  Each guarantor hereby indemnifies
and holds the Lender harmless from and against any loss, cost, damage, expense
or liability that the Lender shall incur arising from the Exclusion and agrees
that such indemnification and the liability of such guarantor resulting
therefrom shall survive the repayment or discharge of the Obligations.
 
THIS GUARANTEE SHALL BE CONSTRUED AND INTERPRETED, AND ALL RIGHTS AND
OBLIGATIONS HEREUNDER SHALL BE DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLOINA. UNLESS THE CONTEXT OTHERWISE REQUIRES, ALL TERMS USED
HEREIN SHALL HAVE THE MEANINGS SPECIFIED IN THE UNIFORM COMMERCIAL CODE (TO THE
EXTENT DEFINED THEREIN). THE UNDERSIGNED SUBMITS TO THE JURISDICTION OF STATE
AND FEDERAL COURTS LOCATED IN THE CITY, COUNTY AND STATE OF NEW YORK IN PERSONAM
AND AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO
THIS GUARANTEE SHALL BE LITIGATED ONLY IN SAID COURTS OR COURTS LOCATED
ELSEWHERE AS THE LENDER MAY SELECT AND THAT SUCH COURTS ARE CONVENIENT FORUMS.
THE UNDERSIGNED WAIVES PERSONAL SERVICE UPON IT AND CONSENTS TO SERVICE OF
PROCESS OUT OF SAID COURTS BY MAILING A COPY THEREOF TO IT BY REGISTERED OR
CERTIFIED MAIL.
 
THE UNDERSIGNED AND THE LENDER WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY CONNECTED TO THIS GUARANTEE
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE OBLIGATIONS.
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this guarantee has been executed by the undersigned as of
the date first written above.
 
Address:
 
____________________
____________________
____________________________
John A. McNiff III
 
____________________
____________________
____________________________
Michael P. Hilton
 
State of _________  )
                                      ) ss.:
County of ________)
 
On the ____ day of November in the year 2009 before me, the undersigned,
personally appeared John A. McNiff III, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
 
_____________________________
Signature and Office of individual
taking acknowledgment
 
State of _________  )
                                      ) ss.:
County of ________)
 
On the ____ day of November in the year 2009 before me, the undersigned,
personally appeared Michael P. Hilton, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
 
_____________________________
Signature and Office of individual
taking acknowledgment
 
 
 
4
